Exhibit 99.2 CONSENT OF AUTHOR TO: Ur-Energy Inc. British Columbia Securities Commission Alberta Securities Commission Saskatchewan Securities Commission Manitoba Securities Commission Ontario Securities Commission United States Securities and Exchange Commission AND TO:Toronto Stock Exchange NYSE Amex, LLC RE:Ur-Energy Inc. (“Ur-Energy”) - Consent under National Instrument 43-101 Reference is made to the technical report (the “Technical Report”) entitled “Amended NI 43-101 Preliminary Assessment for the Lost Creek Project, Sweetwater County, Wyoming” (April 2, 2008, as amended February 25, 2011) which the undersigned has prepared for Ur-Energy. The undersigned herby consents to the public filing of the Technical Report with the regulatory authorities referred to above. Dated this 25th day of February, 2011. /s/ Douglas K. Maxwell Douglas K. Maxwell, P.E. Lyntek Incorporated
